Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are pending in the instant application.

Election/Restrictions
Applicant's election with traverse of Group I, 

    PNG
    media_image1.png
    317
    536
    media_image1.png
    Greyscale
,
and the species of Compound 6a, found on page 5 of the instant specification (reproduced below),

    PNG
    media_image2.png
    134
    316
    media_image2.png
    Greyscale
    ,
in the reply filed on November 9, 2022 is acknowledged.  Applicant also elected Compounds 6b, 6c, 6d and 6e.  However, only one compound can be elected as the elected species.  The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application.  
This is not found persuasive because separate search considerations are involved in the examination of each invention detailed in the Restriction Requirement.  Further, the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Additionally, prior art applicable to one invention would not likely be applicable to another invention.  Therefore, it would impose an undue burden on the Examiner and the US Patent and Trademark Office’s resources if the Restriction requirement were to be withdrawn.
The requirement is still deemed proper and is therefore made FINAL.


Claims 3-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 9, 2022.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Information Disclosure Statement
	It is noted that an Information Disclosure Statement (IDS) had not been filed at the time of this Office Action.  It is suggested that if Applicant intends to file references on an IDS that are material to patentability of the instant claimed invention as defined by 37 CFR 1.56(b), that the IDS be filed when responding to this Office Action.


Specification
The disclosure is objected to because of the following informalities: there are pages in the specification which are not completely legible.  
See in the instant specification: 
a)	paragraph [0012] on page 2;
b)	paragraph [0053] on page 8;
c)	paragraphs [0061]-[0062] on page 9; and
d)	paragraph [0070] on page 10.
Appropriate correction is required.  Applicant is reminded to strictly adhere to the amendment practice as required by 37 CFR 1.121(b).


Claim Objections
Claims 1 and 2 are objected to because of the following informalities: some of the R variable numbers are illegible in claims 1 and 2.  
Appropriate correction is required.


Claim Interpretation
Although the R8, R9 and R10 variables have not been defined in independent claim 1, these variables have been defined in dependent claim 2.  Therefore, the definition of the R8, R9 and R10 variables in claim 2 will also be used when considering prior art rejections and double patenting rejections.
Further, the “intended use” language found in each of claims 9 and 10 has been evaluated to determine whether or not the intended use recitations are structural limitations or if the intended use recitations are only mere statements of purpose or use.  MPEP 2111.02.  It has been found in the instant case that the intended use language in each of instant claims 9 and 10 is not considered a limitation and is of no significance to claim construction since the body of the claims describe structurally complete inventions such that deletion of the intended use language from each of claims 9 and 10 does not affect the structure of the claimed invention.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 10 are rejected under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In independent claim 1, the R8, R9 and R10 variables have not been defined in the claim.  Therefore, claim 1 is indefinite because the metes and bounds of the claim cannot be ascertained.  Claims dependent on claim 1 which do not resolve this issue are also found indefinite.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 9 and 10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable:
 over claims 1-12 of copending Application No. 17/478,134 {US 2022/0193036}; and 
over claims 1 and 2 of copending Application No. 17/869,819.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in copending Application No. 17/478,134 are directed to using a compound that anticipates the instant claimed invention.  See especially claim 3 in copending application 17/478,134.  Further, the claims in copending Application No. 17/869,819 are directed to using a genus of compounds that overlap with the genus of compounds of the instant claimed invention.
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the compounds in the claims of the copending applications derives from the expectation that structurally similar compounds would possess similar activity (e.g., treating feline coronavirus disease).
One skilled in the art would thus be motivated to prepare products embraced by the claims in the copending applications to arrive at the instant claimed products with the expectation of obtaining additional beneficial products which would be useful in treating feline coronavirus disease.  The instant claimed invention would have been suggested to one skilled in the art and therefore, the instant claimed invention would have been obvious to one skilled in the art.
The instant application shares at least one common inventor with each of the copending applications.  Further, the instant application is not related to either copending application and thus, no 35 USC 121 shield exists here.  See MPEP 804.01. Therefore, the claims in each of the copending applications anticipate and/or render obvious the instant claimed invention.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9 and 10 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by:
a)	the compound of Chemical Abstracts Registry Number 2524718-75-8 {indexed in the Registry file on STN CAS ONLINE November 20, 2020},

    PNG
    media_image3.png
    271
    914
    media_image3.png
    Greyscale
,
{a compound of the instant structural formula,

    PNG
    media_image4.png
    182
    395
    media_image4.png
    Greyscale
,
wherein 
R1=Br; 
R2=Br; 
R3=H; 
R4=H; 
R5=H; 
R6=H; 
R7= 
    PNG
    media_image5.png
    96
    127
    media_image5.png
    Greyscale
 ; 
R8=H; 
R9=H; and 
R10=ethoxy;  

- OR-
 
see the elected species of Compound 6a};


b)	the compound of Chemical Abstracts Registry Number 2524719-17-1 {indexed in the Registry file on STN CAS ONLINE November 20, 2020},

    PNG
    media_image6.png
    397
    906
    media_image6.png
    Greyscale
,
{a compound of the instant structural formula,

    PNG
    media_image4.png
    182
    395
    media_image4.png
    Greyscale
,
wherein 
R1=H; 
R2=H; 
R3=H; 
R4=COOCH3; 
R5=H; 
R6=H; 
R7= 
    PNG
    media_image5.png
    96
    127
    media_image5.png
    Greyscale
 ; 
R8=H; 
R9=H; and 
R10=ethoxy};


c)	the compound of Chemical Abstracts Registry Number 1428324-84-8 {indexed in the Registry file on STN CAS ONLINE April 15, 2013},

    PNG
    media_image7.png
    380
    614
    media_image7.png
    Greyscale
,
{a compound of the instant structural formula,

    PNG
    media_image4.png
    182
    395
    media_image4.png
    Greyscale
,
wherein 
R1=H; 
R2=H; 
R3=H; 
R4=COCH3; 
R5=OH; 
R6=H; and
R7= OH};


d)	the compound of Chemical Abstracts Registry Number 857183-15-4 {indexed in the Registry file on STN CAS ONLINE July 27, 2005},

    PNG
    media_image8.png
    396
    620
    media_image8.png
    Greyscale
,
{a compound of the instant structural formula,

    PNG
    media_image4.png
    182
    395
    media_image4.png
    Greyscale
,
wherein 
R1=H; 
R2=H; 
R3=H; 
R4=Ph; 
R5=OH; 
R6=OH; and
R7= OH};    and


	e)	Esposito et al. {US Patent 8,865,754} – who disclose Compound SA-98 in column 11,

    PNG
    media_image9.png
    198
    505
    media_image9.png
    Greyscale
,

{a compound of the instant structural formula,

    PNG
    media_image4.png
    182
    395
    media_image4.png
    Greyscale
,
wherein 
R1=H; 
R2=H; 
R3=H; 
R4=COCH3; 
R5=H; 
R6=OH; and
R7= OH}.
Each of the above cited prior art disclose at least one compound that is embraced by the instant claimed invention as shown above.  Esposito et al. disclose that his compounds can be administered to a mammal to treat synucleinopathy {column ll (lines 36-47), column 24 (lines 50-67) and column 25 (lines 1-7)}.  Esposito et al. also disclose pharmaceutical compositions comprising his compounds together with pharmaceutically acceptable carriers (column 16, lines 51-61).  Therefore, each of the above cited prior art anticipates the instant claimed invention.


Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.
The elected species of Compound 6a is not allowable.  See the above anticipatory rejections.




Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



November 18, 2022
Book XXVII, page 87